Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on April 29, 2019, which paper has been placed of record in the file.
2.           Claims 1-7, 11-17, and 21-26 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on June 17, 2019, July 31, 2029 and November 7, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-7, 11-17, and 21-26 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an apparatus and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: generate a channel calendar identifier…, receive a calendar sharing request…, retrieve the calendar object…, cause rendering of the calendar object for display…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of  generate a channel calendar identifier…, retrieve the calendar object…, cause rendering of the calendar object for display …, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform generate, receive, retrieve, and cause rendering steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of generate, receive, retrieve, and cause rendering steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receive, from a client device, calendar sharing request, display via a user interface of the client device”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than the claim is directed to an abstract idea. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receive, from a client device, calendar sharing request, display via a user interface of the client device” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receive, from a client device, calendar sharing request, display via a user interface of the client device” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the client device/interface, they are just merely used as general means for collecting and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receive, from a client device, calendar sharing request, display via a user interface of the client device” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations “receive, from a client device, calendar sharing request, display via a user interface of the client device”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the client device/interface, they just merely used as general means for collecting and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein the calendar object is retrieved from a calendar object repository…; Claim 3 recites receive an event generation request…, cause rendering of the event object for display via the user interface…; Claim 4 recites wherein the client device is associated with a pre-shared calendar object…; Claim 5 recites generate a pre-shared calendar list…; Claim 6 recites generate a sharing link…, receive, via the user interface of the client device, an event sharing request…, causing rendering of the pre-shared event object for display…; Claim 7 recites wherein the pre-shared event object is a recurring event object…Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent 
          Regarding independent claims 11 and 21 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 11 directed to method, independent claim 21 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-7, 11-17, and 21-26 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.     Claims 1-7, 11-17, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubner  et al. (hereinafter Hubner, US 2012/0084286).
            Regarding to claim 1, Hubner discloses an apparatus comprising a processor and a non-transitory memory comprising program code, the non-transitory memory and the program code configured to, with the processor, cause the apparatus to at least:
           generate a channel calendar identifier associated with a group-based communication channel in a group-based communication system (para [0025], FIG. 2 is a diagram of a calendar management platform for enabling the sharing of calendar information between one or more devices for executing different calendar applications, in accordance with an exemplary embodiment. The calendar management platform 103 includes various executable modules for performing one or more computing, data processing and network based instructions that in combination provide a means of facilitating shared execution and use of calendar information across users, user groups and/or different calendar applications; para [0038], the calendar management platform 103 maintains user profile data 107a that is useful for enabling a subscribing user/device to readily engage participant users/devices for sharing synchronized content. While contents of the user profile has been indicated throughout, in general the user profile data 107a may include data for characterizing and defining a user, including the user's role (father, coach, student, grandparent, etc.), group affiliations (e.g., family, team, accounting team, book club), peer users associated with a given group, identifier values, user related statistics and preference data, contact information, authentication codes and values, etc.);
           receive, from a client device, a calendar sharing request associated with the channel calendar identifier, wherein the calendar sharing request comprises a request to access a calendar object from the group-based communication channel, wherein the calendar object comprises a calendar object metadata set (para [0026], the authentication module 201 receives a request to subscribe to a calendar service for receiving the data view of a specific user. The request may pertain to the receiving of a data view for a calendar of the requesting user or another user configured to the calendar management platform 103 via the service provider network 109. Authentication may include receiving and validating a login name and/or user identification value as provided or established for a particular user during a subscription or registration process with the service provider);
           in response to receiving the calendar sharing request, retrieve the calendar object and the calendar object metadata set (para [0028], a data source retrieval module periodically synchronizes with data sources (e.g., 101a-101n, 117) to retrieve calendar information pertaining to a user and/or related peers. Periodicity settings may be established as part of a user profile 107a. Data retrieval may include acquiring calendar information input by peers, at their respective user devices 101, for inclusion in a data view of another user's calendar. This may also include retrieving calendar information input by the user to a calendar application 119 at the user device 101, for inclusion in a data view of a different calendar application of the users); and
           cause rendering of the calendar object for display via a user interface of the client device, wherein the user interface is associated with the group-based communication channel, wherein the rendering is based at least in part on the calendar object metadata set of the calendar object (para [0044], As shown in FIG. 4B, in step 413 of process 408, the calendar management platform 103 receives a request from a data source (e.g., a user device 101) to subscribe to a calendar service for receiving the data view. In step 415, the calendar management platform 103 also receives information relating to one or more devices configured to output the calendar information. The calendar information includes a plurality of calendar events as generated by various data sources. In step 417, to facilitate distribution of the calendar events, the calendar management platform 103 tags the calendar events for classification into one of a plurality of user groups; para [0045], FIGS. 5A and 5B are diagrams of graphical user interfaces (GUIs) of devices for presenting a data view for calendar information, according to an exemplary embodiment. By way of example, execution of the GUIs for devices 501 and 503 are presented from the perspective of an exemplary use case. This use case involves an interaction between a first user 505 of user device 501 and a second user 507 of user device 503, in which both of the users are subscribed to the calendar management platform 103 and have established user profiles).
           Regarding to claim 2, Hubner discloses the apparatus of claim 1, wherein the calendar object is retrieved from a calendar object repository associated with an external calendar resource, wherein the channel calendar identifier is a channel email address the data source retrieval module 203 can retrieve third party content specified by a user in their profile that is associated with calendar information. By way of example, the content may include really simple syndication (RSS) feed data, media data, subscription based content, maps/directional data, etc.).
            Regarding to claim 3, Hubner discloses the apparatus of claim 2, wherein the non-transitory memory and the program code are configured to, with the processor, cause the apparatus to further:
           receive an event generation request comprising a request for an event object and an event object metadata set, wherein the event object metadata set comprises an attendee parameter, wherein the attendee parameter comprises the channel email address (para [0042], By way of example, the contributor may indicate the name, e-mail address, user identifier value or other data for specifying an originator or adjuster of a calendar event, meeting request or activity. Similarly, in step 405, a second metadata relating to distribution of the calendar information is determined); and
           cause rendering of the event object for display via the user interface associated with the group-based communication channel (para [0013], The calendar application 119u may be implemented as an online, network or web-based application or service that is accessed from a graphical user interface (GUI) of the user devices 101a-101n. Content 119v may also be provided by the third party data source 117 in connection with a calendar application 119u).
            Regarding to claim 4, Hubner discloses the apparatus of claim 1, wherein the client device is associated with a pre-shared calendar object in the group-based FIG. 2 is a diagram of a calendar management platform for enabling the sharing of calendar information between one or more devices for executing different calendar applications, in accordance with an exemplary embodiment. The calendar management platform 103 includes various executable modules for performing one or more computing, data processing and network based instructions that in combination provide a means of facilitating shared execution and use of calendar information across users, user groups and/or different calendar applications).
            Regarding to claim 5, The apparatus of claim 4, wherein, prior to receiving the calendar sharing request, the non-transitory memory and the program code are configured to, with the processor, cause the apparatus to:
           generate a pre-shared calendar list, wherein the pre-shared calendar list comprises the pre-shared calendar object associated with the client device in the group-based communication system, wherein the calendar sharing request comprises an electronic selection of the pre-shared calendar object (para [0041], It is noted that in the case of group calendar interaction and sharing, the data views may also be shared with related data sources 305, per interaction 325. This can include sharing of the data view 325 with peer user devices that have an interest in, or relationship to, the user of device 301. The sharing process may be based on permissions settings, for instance).
            Regarding to claim 6, Hubner discloses the apparatus of claim 4, wherein the pre-shared calendar object is associated with a pre-shared event object, wherein the non-transitory memory and the program code are configured to, with the processor, cause the apparatus to:
devices 101a-101n that are actively configured to, registered with or subscribed to a calendar management service--i.e., as maintained by a service provider--can exchange calendar information and metadata associated therewith other users, groups via their different calendar applications; facilitating shared data viewing of relevant calendar information for individual users and peers);
          receive, via the user interface of the client device, an event sharing request associated with the sharing link (para [0041], the calendar management platform 303 sends the generated data view to the user device 301. It is noted that in the case of group calendar interaction and sharing, the data views may also be shared with related data sources 305, per interaction 325. This can include sharing of the data view 325 with peer user devices that have an interest in, or relationship to, the user of device 301); and
           cause rendering of the pre-shared event object for display via the user interface of the client device associated with the group-based communication channel (para [0018], FIG. 1 allows different calendar applications to synchronize and/or share calendar information with one another for affecting both individual and group data views respective to a calendar application. By "data view," it is meant to reference in certain embodiments the presentment of a calendar view inclusive of calendar information for detailing scheduled events. A data view may also pertain to means for rendering to a graphical representation of calendar information, including metadata, in a manner suited for execution by a particular calendar application).
            Regarding to claim 7, Hubner discloses the apparatus of claim 6, wherein the pre-shared event object is a recurring event object, and wherein the sharing link a data view may include presentment of multiple event entries against a weekly or monthly calendar view. When event entries are contributed by various data sources for inclusion with a user's data view, these events are aggregated and compiled accordingly by the data aggregation module 209. As another example, a single event represented as calendar information for a user may be updated to reflect changes (e.g., addition or subtraction of data) for impacting presentment of that event as a data view).
          Claims 11-17 are written in method and contain the same limitations found in claims 1-7 above, therefore, are rejected by the same rationale.
          Claims 21-26 are written in computer program product and contain the same limitations found in claims 1-6 above, therefore, are rejected by the same rationale.


         
          
                                                            Conclusion
8.        Claims 1-7, 11-17, and 21-26 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Callies et al. (Us 2017/0244805) disclose obtain a set of configuration options for an event, the configuration options specifying information for grouping users that are participating in the event.
            Zhang (US 2015/0149544) discloses techniques for providing calendar data to devices associated with subscriptions to an electronic channel.

             Dhara et al. (US 2015/0088784) disclose systems and methods, .for managing message threads. An example system configured to practice this method can first identify a usage pattern of a user interacting with a message thread.
             Culbert (US 2009/0292690) disclose automated calendar event creation from unstructured text, with assisted administration and viewing. 
             Johnson et al. (US 2017/0300868) disclose a computer-implemented technique is described herein that assists an end-user in setting up an event that involves a set of participants. The technique identifies a proposed time slot that satisfies two objectives.
             Shah et al. (US 2017/0116581) disclose an event orchestrator that enables one or more users to simply and efficiently plan, create and execute a group event through automated and intelligent group interaction where a group interaction is one or more action between two or more members of the group including making a decision, sharing information, developing a plan, sharing state information, providing assistance via reminders, coordinating logistics, confirming a task, approving an action, etc.
             Ossia et al. (US 2016/0140508) disclose management of a dynamically schedulable meeting. An application such as a calendar application detects a request to schedule the dynamically schedulable meeting. The request includes a time range and 
            Hamalainen (US 2011/0137700) disclose a method is provided for creating a calendar event whose responsibility is shared among a plurality of responsible parties, assigning the calendar event to a subset of the plurality of responsible parties, updating the calendars of each of the subset of the plurality of responsible parties with the calendar event, and resolving any conflicts that the subset of the plurality of responsible parties may have with the calendar event by reassigning the calendar event to a second subset of the plurality of responsible parties.
             Lee et al. (US 2010/0010864) disclose systems of the present invention provide for coordinating schedules by assigning a priority level to a user and scheduling an event using an electronic calendar.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
January 14, 2021